106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clenard BROWN, Plaintiff--Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Michael Moore,Director of SCDC;  Douglas A. Robinson,Construction Supervisor, SCDC,Defendants--Appellees.
No. 96-7495.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 7, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  William B. Traxler, Jr., District Judge.  (CA-96-1966-2-21AJ)
Clenard Brown, Appellant Pro Se.
Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1994) complaint without prejudice.  A dismissal without prejudice is not reviewable by the court unless the reasons stated for the dismissal clearly disclose that no amendment to the complaint could cure its defects.  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  In the present case, the district court expressly referred Appellant to the magistrate judge's report and recommendation for instructions on how to cure his defective complaint.  The appeal is therefore dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED